United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
FEDERAL AVIATION ADMINISTRATION,
DUPAGE AIRPORT, West Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-49
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ schedule award decision dated July 23, 2008, finding that he had no
more than a four percent permanent impairment of his lower left extremity. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this schedule award.
ISSUE
The issue is whether appellant has more than a four percent permanent impairment of the
lower left extremity for which he received a schedule award.
FACTUAL HISTORY
On July 24, 2007 appellant, then a 33-year-old airway transportation system technician,
twisted his ankle while walking along a trench at work. He stopped work that day and returned
to light duty on July 30, 2007. The Office accepted the claim for left ankle sprain on
September 5, 2007.

In a July 31, 2007 report, Dr. Kenneth Sullivan, a Board-certified diagnostic radiologist,
reviewed findings of a magnetic resonance imaging (MRI) scan of appellant’s left ankle. He
concluded that a lateral ligamentous injury was demonstrated as the anterior talofibular ligament
was completely torn and the calcaneofibular ligament was probably torn. Dr. Sullivan also noted
that there was edema in the anterior tibiofibular ligament and fluid extending between the distal
tibia and fibula suggesting a high ankle sprain.
In an August 2, 2007 report,
Dr. Gregory Markarian, a Board-certified orthopedic surgeon, diagnosed left ankle syndesmosis
fraying and tear of the injured talar fibular ligament and calcaneofibular ligament. He
recommended physical therapy. In a November 12, 2007 report, Dr. Markarian discharged
appellant and advised that he could return to work without restrictions because he had reached
maximum medical improvement.
On March 7, 2008 appellant filed a claim for a schedule award and submitted a
February 15, 2008 report from Dr. Luis Munoz, an occupational medicine specialist, who
diagnosed left ankle sprain and anterior talofibular ligament tear and found that appellant, was at
maximum medical improvement. Dr. Munoz noted that appellant was able to perform his
regular-duty work in his regular job position. He measured range of motion of the left ankle as
13 degrees of dorsiflexion, 17 degrees of inversion and 8 degrees of eversion with the remaining
measurements within normal limits. Dr. Munoz determined that appellant had 10 percent
“plantar dorsiflexion foot impairment,” 3 percent “ankle foot inversion impairment” and 3
percent “ankle foot eversion impairment” according to Tables 17-11 and 17-12 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He
also determined that appellant had a final lower extremity impairment of 11 percent according to
the Combined Values Chart on page 604 of the A.M.A., Guides and 4 percent whole person
impairment.
On June 25, 2008 an Office medical adviser reviewed the medical reports of record. He
noted that the physical examination performed did not demonstrate atrophy or tenderness and
there was some decreased left ankle eversion and inversion range of motion. The Office medical
adviser determined that appellant had zero percent lower extremity impairment for 13 degrees of
dorsiflexion, zero percent lower extremity impairment for 55 degrees of plantar flexion, two
percent lower extremity impairment for 17 degrees of inversion and two percent lower extremity
impairment for 8 degrees of eversion, citing to Tables 17-11 and 17-12 on page 537 of the
A.M.A., Guides. He concluded that appellant had a total of four percent permanent impairment
of the left leg due to loss of range of motion. The Office medical adviser noted that this total
differed from Dr. Munoz’s report because the value for the dorsiflexion had been inappropriately
calculated using Table 17-11. He also concluded that the date of maximum medical
improvement was November 12, 2007.
By decision dated July 23, 2008, the Office issued appellant a schedule award for four
percent permanent impairment of the left lower extremity. It paid him compensation for 11.52
weeks from November 12, 2007 to January 31, 2008.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.2
ANALYSIS
The Office accepted that appellant sustained a left ankle sprain. Appellant submitted a
report from Dr. Munoz with respect to the degree of impairment to the left lower extremity. In
Dr. Munoz’s report, he provided the values for appellant’s range of motion and the
corresponding calculations. His findings included 55 degrees of plantar flexion, 13 degrees of
dorsiflexion, 17 degrees of inversion and 8 degrees of eversion. Dr. Munoz applied these values
to Tables 17-11 and 17-12 on page 537 of the A.M.A., Guides to determine the individual lower
extremity impairment percentages for the plantar flexion, dorsiflexion, inversion and eversion,
which he concluded was zero percent, seven percent, two percent and two percent, respectively.
He then applied these percentages to the Combined Values Chart on page 604 of the A.M.A.,
Guides to conclude that appellant had 11 percent lower extremity impairment. However, the
Board notes that Table 17-11 of the A.M.A., Guides indicates no percentage of impairment is
assigned to 13 degrees of dorsiflexion. Rather, dorsiflexion impairment is only attributed to a
range of motion between 0 and 10 degrees.3 Although Dr. Munoz correctly determined that
appellant’s inversion and eversion impairment totaled four percent of the leg, his incorrect
dorsiflexion impairment rating caused an improper calculation of appellant’s lower extremity
impairment. Additionally, his calculation for whole person impairment is not recognized under
the Act.4
After receiving Dr. Munoz’s report, the Office properly referred the matter to its Office
medical adviser.5 The Office medical adviser reviewed the medical reports and properly
1

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

2

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

3

The Board notes that Table 17-11 of A.M.A., Guides uses the word “extension” to indicate dorsiflexion motion.

4

See 5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see also Tommy R. Martin, 56 ECAB 273 (2005) (whole man
impairment ratings are not provided for under the Act as section 8107 provides a compensation schedule in terms of
specific members of the body).
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); L.H., 58 ECAB ___ (Docket No. 06-1691, issued June 18, 2007) (the Act’s
procedures contemplate that, after obtaining all necessary medical evidence, the file should be routed to an Office
medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the A.M.A.,
Guides).

3

evaluated appellant’s left leg impairment. His findings, derived from the range of motion
findings provided by Dr. Munoz, noted 55 degrees of plantar flexion, 13 degrees of dorsiflexion,
17 degrees of inversion and 8 degrees of eversion. The Office medical adviser applied the
plantar and dorsiflexion values to Table 17-11 of the A.M.A., Guides and correctly found zero
percent impairment for each value. He indicated, as noted, that Dr. Munoz incorrectly applied
Table 17-11 of the A.M.A., Guides with regard to dorsiflexion impairment percentage. He
applied the inversion and eversion values to Table 17-12 of A.M.A., Guides and determined that
appellant had two percent impairment for both values. Dr. Munoz added the impairment values
of two percent inversion impairment and two percent eversion impairment to total four percent
permanent injury. The Office medical adviser further advised that, upon reviewing the medical
record and explained that examination findings did not indicate that appellant demonstrated no
atrophy or tenderness. Moreover, the medical adviser explained the reason why his calculation
differed from that of Dr. Munoz.
The Board finds that the Office medical adviser properly determined appellant’s
permanent impairment. There is no other medical evidence, consistent with the A.M.A., Guides,
showing that appellant has greater than four percent impairment of the left leg. Accordingly, the
medical evidence establishes that appellant has no more than four percent left lower extremity
impairment.
CONCLUSION
The Board finds that appellant has no more than a four percent left lower extremity
impairment.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 23, 2008 is affirmed.
Issued: March 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

